                          United States District Court
                             SOUTHERN DISTRICT OF CALIFORNIA


Silver Bay Seafoods, L.L.C., an Alaska
limited liability company; Intervenor
Plaintiff North Pacific Seafoods, Inc.                     Civil Action No.   18cv00377-BTM-LL

                                              Plaintiff,

Sea Warrior, Official No.563829, its
                                       V.                             AMENDED
Engines, Machinery, Appurtenances, etc.,                         DEFAULT JUDGMENT
In Rem; Sea Warrior, Inc., a Washington                            IN A CIVIL CASE
Corporation, In Personam; Henry M.
Litzinger, In Personam;
                                            Defendant.


Decision by Court. This action came before the Court. The issues have been heard and a decision has
been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Default Judgment In Rem against the vesel Sea Warrior, O.N. 563829, In Personam against Sea
Warrior, Inc. and Henry M. Litzinger for order of sale of Vessel and for credit bid authority.




Date:           4/10/19                                        CLERK OF COURT
                                                               JOHN MORRILL, Clerk of Court
                                                               By: s/ S. Mitchell
                                                                                    S. Mitchell, Deputy
